Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2022 has been entered.
Claim Interpretation
Claim 10 recites that “the solvent consists essentially of…” Absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." Therefore, in light of dependence on claim 1 reciting “…comprising…” and “consisting essentially of…” the solvent will be interpreted as being able to comprise more than just the recited components. "'[C]laims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the specification in giving them their ‘broadest reasonable interpretation.'"
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 recites that “…the lithium salt is dissolved in the solvent at a concentration not lower than 0.9 mol/L and not higher than a saturation concentration of the lithium salt in the solvent”. This range is broader than the range of independent claim 1 and thus does not further limit the claims. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al. (US 2017/0352920) in view of Kondo et al. (US 2017/0256819).
Regarding claim 1, Kawai teaches an electrolytic solution (P69) comprising at least: 
a solvent, or heteroelement-containing organic solvent (P69); and 
a lithium salt (P118), 
the lithium salt dissolved in the solvent (P70. 172), 
the solvent containing acetic anhydride (P72) at a concentration not lower than 90 vol% (P69)
Kawai teaches the lithium salt is lithium bis(fluorosulfonyl)imide, or LiFSA (P66). 
Kawai teaches the electrolytic solution may include another electrolyte, or another metal salt usable in power storage devices other than those listed (P68) and that LiPF6 is a well-known salt to use in power storage devices (P2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include LiPF6 as an additional lithium salt, or in addition to LiFSA, because Kawai teaches other salts can be added to the electrolyte and that well known ones include LiPF6. Additionally, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07). 
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. MPEP 2144.06
Modified Kawai teaches that it is common knowledge to include a lithium salt at a concentration of about 1 mol/L in an electrolyte solution (P2-11). Kawai teaches the lithium salt amount as a result effective variable, where dissolving the lithium salt in the solvent at a relatively high concentration while suitably dissolves the metal salt therein (P70. 85) and using a molar amount of the metal salt that is not too high which increases the viscosity too much and lowers the ion conductive property, and not too low which can cause leakage (P288). Kawai further teaches examples of the lithium salt, lithium bis(fluorosulfonyl)imide, dissolved in the solvent at a concentration of 2.0 mol/L (P240). 
Modified Kawai is silent in teaching the lithium salt is dissolved in the solvent at a concentration not lower than 1.1 mol/L and not higher than 1.5 mol/L, with a concentration of LiPF6 not lower than 0.55 mol/L and a concentration of LiFSI not higher than 0.75 mol/L where a concentration of LiFSi and a concentration of LiPF6 satisfy a relation of LiFSi: LiPF6 = 2:8 to 5:5; however, Kondo, in a similar field of endeavor related to electrolytic solutions, teaches an electrolyte solution with acetic anhydride (P61) and a lithium salt including LiFSi and LiPF6 (P85-86). 
Kondo teaches including the lithium salt dissolved in the solvent at a concentration between 1.1 mol/L to 1.6 mol/L (P87) to improve electrochemical characteristics (P80). Kondo teaches that when LiFSi and LiPF6 are used as the salt in the electrolyte solution the total amount of lithium salt should be between 1.1 M and 1.6 M (P87), where the amount of LiFSi is not more than 0.4 M (P88 – where the upper limit of LiFSI is preferably 0.4 M) while the remainder is LiPF6 (P87-88 – where based on the above ranges the concentration of LiPF6 would not be lower than 0.4 M) to improve temperature cycling, thus overlapping the claimed ranges and ratio of  LiFSi: LiPF6= 2:8 to 5:5.  Kondo teaches the concentration, or proportion as a result effective variable wherein having above 0.001 M improves low-temperature cycle property and having less than 1 M reduces the possibility of worsening low-temperature cycle ability (P88).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05- I
“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) “Where general conditions of a claim are disclosed in the prior art it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the LiFSI and LiPF6 of modified Kawai, in the concentrations taught by Kondo, or where the lithium salt dissolved in the solvent at a concentration between 1.1 mol/L to 1.6 mol/L (overlapping claimed range of 1.1 to 1.5), the concentration of LiFSi is not more than 0.4 M (overlapping the claimed range of less than or equal to 0.75 mol/L), the concentration of LiPF6 is not less than 0.4 M (overlapping the claimed range of not lower than 0.55 mol/L) and a concentration of LiFSi and a concentration of LiPF6 satisfy a relation of LiFSi: LiPF6 = 2:8 to 5:5, to improve electrochemical characteristics including temperature cycling. 
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C).
Furthermore, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Regarding claim 4, modified Kawai in view of Kondo teaches including the lithium salt dissolved in the solvent at a concentration between 1.1 mol/L to 1.6 mol/L (P87) to improve electrochemical characteristics (P80). Modified Kawai teaches the lithium salt amount as a result effective variable, where dissolving the lithium salt in the solvent at a relatively high concentration while suitably dissolves the metal salt therein (P70. 85) and using a molar amount of the metal salt that is not too high which increases the viscosity too much and lowers the ion conductive property, and not too low which can cause leakage (P288).
“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) “Where general conditions of a claim are disclosed in the prior art it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955)
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05- I
Regarding claim 6, modified Kawai teaches a lithium ion battery comprising at least the electrolyte solution according to claim 1 (P49). 
Regarding claim 9, modified Kawai teaches the solvent further may include ethylene carbonate (P72. 96; table 2) as the remainder. 
Regarding claim 10, modified Kawai teaches the solvent further may include ethylene carbonate (P72. 96; table 2) wherein the hetero element may comprise over 95 vol%, and thus comprise only the combination of ethylene carbonate and acetic anhydride. 
Modified Kawai teaches it is preferable not to use any solvents other than those specified in those listed (P98) including acetic anyhydride and ethylene carbonate (P72). 
Modified Kawai teaches that the volume percent of the hetero solvent components is a result effective variable wherein the amount is selected to optimize dipole movement and battery performance (P69-74. 77-97). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to vary all parameters or try each of numerous possible choices until one possibly arrived at a successful result to have a solvent using essentially acetic anhydride and ethylene carbonate, where acetic anhydride is at least 80 vol% or more, and the remainder includes ethylene carbonate. 
The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense.
Response to Arguments
Applicant's arguments filed 04/12/2022 have been fully considered but they are not persuasive. 
Applicant argues that Kawai teaches a range of 3 mol/L or higher of LiFSI and thus one of ordinary skill in the art would not explore concentrations below this range for the lithium salt. 
Examiner respectfully disagrees. While the examples of Kawai include LiFSI in a range above 2 mol/L, this range is not a indicative of necessary parameters one of ordinary skill in the art must follow. Kawai instead focuses on teaching that the concentration of lithium salt must be in a range that is able to be dissolved in the solvent (P11-13). Furthermore, the examples of Kawai focus on teaching the mole ratio of the solvent relative to the metal salt (P87-88). This ratio is the parameter that Kawai teaches is more pertinent to the invention, and therefore the individual concentration of a single salt is more arbitrary, as long as the amount of solvent is also selected based on it to meet the ratio. The applicant compares examples of the instant disclosure to those of Kawai; however, the examples noted by the applicant show that the salt is not dissolved fully in the solvent, a factor which is also importantly noted by Kawai. Therefore, the examples are irrelevant to a comparison between the two. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., electrical conductivity) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, given that the combination included in the rejection above creates the same solution as claimed the results are expected to be inherent. 
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang et al. (US 2012/0028167) teaches including acetic anhydride in an electrolyte solution with a 5:1 to 1:1, such as 4:1 or 3:1 ratio relative to pyridine (P46-47). 
	Katou et al. (US 2017/0162910) teaches an electrolyte solvent including acetic anhydride at 1 vol% (P198).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Rosenbaum/Examiner, Art Unit 1729        

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729